CAMPBELL, Judge.
The defendant assigns as error the trial court’s denial of his request for a continuance and the failure of the trial court to instruct the jury on the lesser included offense of manslaughter.
*92The defendant contends that on the day of trial his attorney was made aware of certain facts which might produce a defense for defendant and that under these circumstances a continuance should have been granted to allow more time in which to prepare for trial. In support of his motion, defendant’s attorney informed the judge that he had heard that David Barringer carried a pistol under the front seat of his automobile. The defendant’s attorney contends that he was informed of this information on the day of trial. He argues that he should have been granted a continuance to allow him to investigate this information and that failure to grant the continuance was a denial of defendant’s rights.
Ordinarily, whether a continuance shall be granted is a matter of discretion resting with the trial judge and his decision is not subject to review except for gross abuse. But when the motion is based on a right secured by the Federal and State Constitutions the question is one of law and the decision of the trial court is reviewable. State v. Atkinson, 7 N.C. App. 355, 172 S.E. 2d 249 (1970). An indigent charged with a felony is entitled to representation by counsel as a matter of right. Gideon v. Wainwright, 372 U.S. 335, 9 L.Ed. 2d 799, 83 S.Ct. 792 (1963). And the right to counsel includes the right of counsel to consult with witnesses and to prepare a defense. State v. Farrell, 223 N.C. 321, 26 S.E. 2d 322 (1943).
It is apparent in this case that the defendant’s attorney, who has represented him at all stages of the proceedings, was appointed prior to the preliminary hearing held on September 9, 1971. The trial in this case was not conducted until October 13, 1971, more than a month after the preliminary hearing. When defendant’s motion for continuance was denied, the trial judge authorized the defendant to interview any of the prosecution’s witnesses that he desired to interview. Further, the defendant had an opportunity on cross-examination of the State’s witness Starnes, who was a passenger in the deceased’s automobile, to elicit evidence of any weapon that Barringer may have carried in his automobile. Defendant did not attempt to bring this information out on cross-examination.
Even if defendant had established that Barringer kept a gun in the front seat of his car, this evidence would not establish a right of self-defense in the defendant. Self-defense requires, among other things, that the one invoking the defense be *93without fault in initiating the affray. State v. Jennings, 276 N.C. 157, 171 S.E. 2d 447 (1969). It must also he shown that the killing was necessary or appeared to be necessary to prevent death or great bodily harm to defendant. State v. Edwards, 8 N.C. App. 296, 174 S.E. 2d 28 (1970). The record in this case indicates that the defendant was clearly at fault in initiating the affray. There is no evidence that defendant was in any real or apparent danger from Barringer. The denial of defendant’s motion was proper.
The defendant also argues that the trial judge erred when he failed to instruct the jury on the lesser included offense of manslaughter. The trial judge is required to instruct the jury on the lesser included offense of manslaughter only where there is evidence which would sustain such a verdict. State v. Vestal, 278 N.C. 561, 180 S.E. 2d 755 (1971). It is not error to omit a charge on manslaughter where there is no evidence of manslaughter. The evidence in this case does not present any offense of manslaughter and the trial court’s omission of a charge on manslaughter was proper.
No error.
Judges Britt and Graham concur.